Citation Nr: 9921102	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1989 Department of Veterans Affairs (VA) regional office 
(RO) decision denying entitlement to a total compensation rating 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel





INTRODUCTION

The veteran had active service from November 1997 to January 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the VA 
RO in Chicago, Illinois.

An RO decision in May 1993 granted the veteran's reopened claim 
for a total compensation rating based on individual 
unemployability, effective from May 12, 1993.  In view of the 
decision that follows, holding that there was CUE in an earlier 
RO decision in December 1989 that denied that benefit, the 
veteran is entitled to an earlier effective date.  The issue of 
the precise effective date will be addressed in the Remand part 
of this decision.   


FINDINGS OF FACT

1.  An unappealed RO decision in December 1989 denied the 
veteran's claim for a total compensation rating based on 
individual unemployability.

2.  At the time of the December 1989 RO decision, service 
connection was in effect for a right below the knee amputation 
due to underlying arterial insufficiency of the right leg, with 
intermittent claudication of the right leg with ligation of the 
common iliac artery, due to shell fragment wounds, rated 40 
percent; residuals of a gunshot wound of the abdomen, back with 
fascia deficit, and degenerative changes of the lumbosacral 
spine, rated 50 percent; a right nephrectomy with disruption of 
the ureter due to shell fragment wounds, rated 30 percent; 
intestinal obstruction secondary to adhesions due to shell 
fragment wounds, rated 20 percent; and hemorrhoids, rated 
noncompensable; his combined service-connected rating was 80 
percent.  

3.  The December 1989 RO decision that denied the veteran's claim 
for a total compensation rating based on individual 
unemployability was undebatedly erroneous.

CONCLUSION OF LAW

There was CUE in the December 1989 RO decision that denied the 
veteran's claim for a total compensation rating based on 
individual unemployability.  38 C.F.R. § 3.105(a) (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran sustained gunshot wounds while engaged in combat with 
the enemy while on active duty in Vietnam that resulted in, among 
other things, intermittent claudication of the right leg, for 
which service connection was established shortly after the 
veteran's separation from service.  In January 1988, the veteran 
was hospitalized for repair of a false aneurysm of the right 
groin, and in February 1988, the veteran underwent a right below 
the knee amputation in connection with a diagnosis of arterial 
insufficiency of the right leg.  Evidence associated with the 
claims file reflects that after his surgery, the veteran was 
unable to return to his work with a railway company and has since 
remained unemployed.  

In April 1988, the veteran filed a claim for a total compensation 
rating based on individual unemployability, including with it a 
medical statement reflecting that he had sustained a below the 
right knee amputation.  In April 1989 the veteran submitted 
additional medical evidence documenting his surgeries and a March 
1989 statement from a private physician that the veteran's 
prosthesis tolerance was markedly limited to five to fifteen 
minutes of standing, as a result of stump fatigue and 
sensitivity.  In May 1989, the veteran appeared at a hearing and 
again asserted that his service connected injuries rendered him 
unemployable.  

In December 1989, the RO issued a rating decision granting 
service connection for the below the right knee amputation, which 
was evaluated together with the claudication for which service 
connection already was in effect.  The RO also assigned a total 
temporary convalescent rating effective January 16, 1988 until 
July 1, 1988.  At that time, service connection was in effect for 
a right below the knee amputation due to underlying arterial 
insufficiency of the right leg, with intermittent claudication of 
the right leg with ligation, common iliac artery residuals, due 
to shell fragment wounds, rated 40 percent; residuals of a 
gunshot wound of the abdomen, back with fascia deficit, and 
degenerative changes of the lumbosacral spine, rated 50 percent; 
a right nephrectomy with disruption of the ureter due to shell 
fragment wounds, rated 30 percent; intestinal obstruction 
secondary to adhesions due to shell fragment wounds, rated 20 
percent; and hemorrhoids, rated noncompensable, with a combined 
service-connected rating of 80 percent.  Upon expiration of the 
veteran's convalescent rating, the 40 percent rating previously 
in effect for claudication for the right leg, recharacterized as 
an amputation below the right knee, was continued, as was the 80 
percent combined rating previously in effect for the veteran's 
service-connected disabilities.  The RO, in its December 1989 
decision, also denied the claim for a total compensation rating 
based on individual unemployability without providing any reasons 
or bases for that decision. 

In May 1993, the veteran reopened his claim for a total 
compensation rating based on individual unemployability.  At that 
time, the RO granted the veteran's claim for benefits, apparently 
based upon the same evidence that was before the RO at the time 
of its December 1989 decision.  The RO made the grant of benefits 
effective May 12, 1993, the date of the reopened claim.  

In June 1993, the veteran submitted an inquiry concerning the 
effective date of the award for benefits, claiming entitlement to 
what he characterized as "back pay."  Subsequently, in April 
1997, the veteran, through his representative, again raised the 
issue of the effective date for the grant of a total evaluation 
for individual unemployability, arguing that the December 1989 
decision that initially denied the claim for benefits was 
improperly decided.  The RO's August 1997 denial of the veteran's 
claim for an earlier effective date for benefits reflects a 
determination that the December 1989 denial of benefits did not 
contain clear and unmistakable error.

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or revised, 
and for the purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or revision of 
the prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior decision.  
38 U.S.C.A. § 5107A (Pub.L. 105-111, November 21, 1997); 38 
C.F.R. § 3.105(a).
CUE is a very specific and rare kind of error; it is the kind of 
error, of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator (a 
simple disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied; the error must be undebatable and of a sort 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made; and the determination of CUE 
must be based on the record and law that existed at the time of 
the prior adjudication.  Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 43-45 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  At the time of the 
amputation in question, the veteran's disabilities were rated as 
80 percent disabling and two of his disabilities were rated as at 
least 40 percent disabling.  

The March 1989 letter upon which the RO relied in granting 
benefits in May 1993 and which reflects that the veteran was 
unable to tolerate a prosthesis, supports a finding that the 
veteran's amputation rendered him unable to pursue gainful 
employment.  The Board finds no evidence in the claims file to 
suggest that the veteran's condition became worse after the 
amputation or that the veteran's unemployability otherwise was 
caused by circumstances that were not extant at the time that the 
veteran filed his April 1988 claim. 

The other relevant evidence of record at the time of the December 
1989 RO decision in question included reports of VA examinations 
dated in September 1989, which indicated the serious nature of 
the veteran's residuals of multiple gunshot wounds, including the 
loss of his right leg, the loss of a kidney, severe back and 
abdominal injuries, and bowel obstruction due to adhesions.  A 
statement from an attorney dated in November 1988 indicates that 
the veteran was unable to return to his job as a railroad 
switchman because of his disabilities.  It is the Board's 
judgment that the evidence of record showed, undebateably, that 
the veteran was unemployable due to his multiple, seriously 
disabling service-connected disabilities.

Under these circumstances, the Board finds that there was 
undebatable error or CUE by the RO in denying the veteran's claim 
for a total compensation rating based on individual 
unemployability in its December 1989 decision.  


ORDER

There was CUE in the December 1989 REO decision denying the 
veteran's claim for a total compensation rating based upon 
individual unemployability.    


                                                           REMAND

In view of the above decision, the veteran is entitled to an 
earlier effective date for a total compensation rating based on 
individual unemployability, prior to May 12, 1993.  It is 
contended on behalf of and by the veteran that the effective date 
should be in April 5, 1988, when he filed his original claim.  
While this issue was addressed by the RO, all of the applicable 
law and regulations, including 38 C.F.R. § 3.400 (1998), were not 
included in the statement or supplemental statements of the case.  
Accordingly, the RO must issue another decision that is 
consistent with this Board decision, granting an earlier 
effective date for the veteran's total compensation rating based 
on individual unemployability prior to its December 1989 
decision.  The RO must consider the hearing officer decision in 
May 1989, finding that the veteran had provided the RO with the 
information and evidence requested in the RO letter sent to him 
in June 1988, and specifically address the veteran's claim that 
the effective date should be April 5, 1988, the date of the 
receipt of his original claim.  If the full benefit sought is not 
granted (an effective date of April 5, 1988), the RO should then 
issue a supplemental statement of the case to the veteran and his 
representative and they should be afforded an opportunity to 
respond thereto.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at issue.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  No action 
is required of the appellant unless he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

